United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     June 6, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-51571
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

PLATON AGUILAR-AGUILAR,

                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. 2:06-CR-495-ALL
                         --------------------

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Platon Aguilar-

Aguilar (Aguilar) preserves for further review his contention

that his sentence is unreasonable because this court’s post-

Booker** rulings have effectively reinstated the mandatory

Sentencing Guideline regime condemned in Booker.     Aguilar

concedes that his argument is foreclosed by United States v.

Mares, 402 F.3d 511 (5th Cir. 2005), and its progeny, which have

outlined this court’s methodology for reviewing sentences for

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          United States v. Booker, 543 U.S. 220 (2005).
                           No. 06-51571
                                -2-

reasonableness.   Aguilar also raises arguments that are

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a penalty

provision and not a separate criminal offense.   The Government’s

motion for summary affirmance is GRANTED, and the judgment of the

district court is AFFIRMED.